          Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.1 Page 1 of 12
AO 106A (08/18) A lication for a Warrant b Tele hone or Other Reliable Electronic Means                                 Fil
                                     UNITED STATES DISTRICT Cou                                                               MAY 1 4 2020
                                                                       for the
                                                                                                                  CLERK. U.S. ,)!STn!C ! COURT
                                                        Southern District of California                        SOUTHERN D!STRiCT OF CALIFORNIA
                                                                                                              BY                             DEPUTY

              In the Matter of the Search of                                )
         (Briefly describe the property to be searched                      )
          or identify the person by name and address)                       )             Case No.
                  Black Google Smartphone                                   )
                   IMEI: 355116101033889                                    )
                                                                            )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A, incorporated herein by reference.

located in the             Southern               District of       California
                                                                ----- - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 i   evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 itJf property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 USC 952, 960 and 963                   Importation of a Controlled Substance; Conspiracy to Commit the Same


         The application is based on these facts:
        See Attached Affidavit of Homeland Security Investigations Special Agent Kiersten Deutsch, incorporated herein
        by reference.
           0 Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days:
            18 U .S.C. § 3103a, the basis of which is set forth on the attached eet.




                                                                                            Special Agent Kiersten Deutsch, HSI
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone
                                                                  r , ~
Date:
            Tl                                                                                           dge 's s   ature

City and state: El Centro, California                                           HON. RUTH BERMUDEZ MONTENEGRO, U.S. MAG. J.
                                                                                                     Printed name and title
  Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.2 Page 2 of 12



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

A-1:               Metallic Color Motorola Smartphone
                   Seized as FP&F No. 2020250300058601
                   IMEI: Unknown
                   ("Target Device # l ")




A-2:              Black Google Smartphone
                  IMEI:355116101033889
                  Seized as FP&F No. 2020250300058601
                  ("Target Device #2")




The Target Devices are currently in the possession of Homeland Security Investigations,
located at 2051 North Waterman Avenue, Suite 100, El Centro, CA 92243.
  Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.3 Page 3 of 12




                                  ATTACHMENTB

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of February 7, up to and including May 7, 2020:

       a.    tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.4 Page 4 of 12




 1                                         AFFIDAVIT

 2        I, Special Agent Kiersten Deutsch, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6

 7                     Metallic Color Motorola Smartphone
 8                      Seized as FP&F No. 2020250300058601
 9                      IMEI: Unknown
10                      ("Target Device # 1")
11
12                     Black Google Smartphone
13                     IMEI:355116101033889
14                      Seized as FP&F No. 2020250300058601
15                      ("Target Device #2") (col~ectively "Target Devices")
16
Y7 as further described in Attachment A, and to seize evidence of crimes, specifically
18 violations of Title 21, United States Code, Sections 952, 960 and 963 as further described
19 in Attachment B. The requested warrant relates to the investigation and prosecution of
20 Alvaro ARIZAGA Jr. ("Defendant") for importing approximately l. 72 kilograms (3. 79
21 pounds) of methamphetamine from Mexico into the United States. The Target Devices are
22 currently in the custody of Homeland Security Investigations and located at 2051 North
23 Waterman Avenue, Suite 100, El Centro, CA 92243.
24         2.    The information contained in this affidavit is based upon my training,
25 expenence, investigation, and consultation with other members of law enforcement.
26 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
27 Target Devices, it does not contain all the information known by me or other agents
28 regarding this investigation. All dates and times described are approximate.

                                                1
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.5 Page 5 of 12




 1                                      BACKGROUND
 2         3.    I have been employed as a Special Agent with Homeland Security
 3 Investigations (HSI) since May 2019. I am currently assigned to the HSI Office of the
 4 Assistant Special Agent in Charge, in El Centro, California. I am an "investigative or law
 5 enforcement officer of the United States" within the meaning of 18 U.S.C. §§ 2510(7). As
 6 such, I am empowered to conduct investigations of, and to make arrests for offenses
 7 enumerated in 18 U.S.C. § 2516.
 8         4.    I am a graduate of the Federal Law Enforcement Training Center, successfully
 9 completing the Criminal Investigator Training Program and the Homeland Security
10 Investigations Special Agent Training program. Prior to being employed by HSI, I received
11 my Master's degree in Law Enforcement and Justice Administration from Western Illinois
12 University and my Bachelor's degree in Justice Studies and Criminal Justice from James
13 Madison University.
14         5.    During my tenure with HSI, I have participated in the investigation of various
15 narcotics trafficking organizations involved in the importation and distribution of
16 controlled substances into and through the Southern District of California. Through my
17 training, experience, and conversations with other law enforcement officers experienced in
18 narcotics trafficking investigations, I have gained a working knowledge of the operational
19 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
20 United States from Mexico at Ports of Entry.
21         6.    I am aware that it is common practice for narcotics traffickers to work in
22 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
23 to smuggle controlled substances into the United States from Mexico by concealing the
24 controlled substances in vehicles that enter the United States at Ports of Entry such as the
25 Calexico West Port of Entry and the Calexico East Port of Entry. With respect to the
26 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
27 frequently communicate with the individual ("the body_ carrier") responsible for carrying
28 the concealed narcotics into the United States. These communications can occur before,

                                                2
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.6 Page 6 of 12



 1 during and after the narcotics are imported into the United States. For example, prior to
 2 the importation, narcotics traffickers frequently communicate with the body carrier
 3 regarding arrangements and preparation for the narcotics importation.              When the
 4 importation is underway, narcotics traffickers frequently communicate with the body
 5 carrier to remotely monitor the progress of the narcotics, provide instructions to the body
 6 carrier and warn accomplices about law enforcement activity. When the narcotics have
 7 been imported into the United States, narcotics traffickers may communicate with the body
 8 carrier to provide further instructions regarding the transportation of the narcotics to a
 9 destination within the United States.
10         7.    Based upon my training, experience, and consultations with law enforcement
11 officers experienced in narcotics trafficking investigations, and all the facts and opinions
12 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
13 can and often do contain electronic evidence, including, for example, phone logs and
14 contacts, voice and text communications, and data, such as emails, text messages, chats
15 and chat logs from various third-party applications, photographs, audio files, videos, and
16 location data. This information can be stored within disks, memory cards, deleted data,
17 remnant data, slack space, and temporary or permanent files contained on or in the cellular
18 telephone. Specifically, searches of cellular telephones of individuals involved in the
19 importation of narcotics may yield evidence:
20
           a.    tending to indicate efforts to import controlled substances from Mexico
21               into the United States;
22
          b.     tending to identify accounts, facilities, storage devices, and/or services-
23               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
24
                 United States;
25
           C.    tending to identify co-conspirators, criminal associates, or others involved
26
                 in importation of controlled substances from Mexico into the United
27               States;
28

                                                3
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.7 Page 7 of 12



             d.    tending to identify travel to or presence at locations involved in the
 1                 importation of controlled substances from Mexico into the United States,
 2                 such as stash houses, load houses, or delivery points;
 3
             e.    tending to identify the user of, or persons with control over or access to,
 4                 the Target Devices; and/or
 5
             f.    tending to place in context, identify the creator or recipient of, or establish
 6                 the time of creation or receipt of communications, records, or data involved
                   in the activities described above.
 7
 8                         FACTS SUPPORTING PROBABLE CAUSE
 9           8.    On May 6, 2020 at approximately 1: 11 a.m., Alvaro ARIZAGA Jr.
10 (ARIZAGA), a citizen and national of the United States of America, entered the United
11   States at the Calexico, California West Port of Entry via the pedestrian primary lanes
12 walking a bicycle. A Canine Enforcement Team was conducting secondary inspection
13 operations when a Human / Narcotic Detection Dog alerted to ARIZAGA's bicycle.
14 Further inspection of ARIZAGA's bicycle resulted in the discovery of 11 packages
15 concealed in the front and rear tires, with a total approximate weight of 1. 72 kilograms
16 (3.79 pounds). A sample of the substance contained within the packages field-tested
17 positive for the properties of methamphetamine. ARIZAGA was placed under arrest at
18 approximately 2: 15 a.m.
19           9.    ARIZAGA was placed under arrest and charged with a violation of Title 21,
20 United States Code sections 952 and 960 for Importation of a Controlled Substance and
21   issued a Notice to Appear dated June 23, 2020 at 10:00 a.m. The Target Devices were
22 found within ARIZAGA's personal property and were seized at the time of ARIZAGA's
23 arrest.
24           10.   Based upon my experience and training, consultation with other law
25 enforcement officers experienced in narcotics trafficking investigations, and all the facts
26 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
27 electronic mail (email) addresses, appointment dates, mess.ages, pictures and other digital
28 information are stored in the memory of the Target Devices. In light of the above facts and

                                                   4
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.8 Page 8 of 12



 1 my experience and training, there is probable cause to believe that Defendant were using
 2 the Target Devices to communicate with others to further the importation of illicit narcotics
 3 into the United States. Further, in my training and experience, narcotics traffickers may be
 4 involved in the planning and coordination of a drug smuggling event in the days and weeks
 5 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 6 continue to attempt to communicate with a defendant after their arrest to determine the
 7 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 8 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 9 involved in their smuggling activities, and for the individuals to be involved for weeks and
10 months longer than they claim. Accordingly, I request permission to search the Target
11 Devices for data beginning on February 7, 2020, up to and including May 7, 2020, the day
12 after ARIZAGA's arrest.
13                                     METHODOLOGY
14         11.   It is not possible to determine, merely by knowing the cellular telephone's
15 make, model and serial number, the nature and types of services to which the device is
16 subscribed and the nature of the data stored on the device. Cellular devices today can be
17 simple cellular telephones and text message devices, can include cameras, can serve as
18 personal digital assistants and have functions such as calendars and full address books and
19 can be mini-computers allowing for electronic mail services, web services and rudimentary
20 word processing. An increasing number of cellular service providers now allow for their
21   subscribers to access their device over the internet and remotely destroy all of the data
22 contained on the device. For that reason, the device may only be powered in a secure
23 environment or, if possible, started in "flight mode" which disables access to the network.
24 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
25 equivalents and store information in volatile memory within the device or in memory cards
26 inserted into the device. Current technology provides some solutions for acquiring some of
27 the data sto:red in some cellular telephone models using forensic hardware and software.
28 Even if some of the stored information on the device may be acquired forensically, not all

                                                5
       Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.9 Page 9 of 12



 1 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 2 data acquisition or that have potentially relevant data stored that is not subject to such
 3 acquisition, the examiner must inspect the device manually and record the process and the
 4 results using digital photography. This process is time and labor intensive and may take
 5 weeks or longer.
 6         12.   Following the issuance of this warrant, I will collect the Target Devices and
 7 subject them to analysis. All forensic analysis of the data contained within the telephones
 8 and their memory cards will employ search protocols directed exclusively to the
 9 identification and extraction of data within the scope of this warrant.
10         13.   Based on the foregoing, identifying and extracting data subject to seizure
11 pursuant to this warrant may require a range of data analysis techniques, including manual
12 review, and, consequently, may take weeks or months. The personnel conducting the
13 identification and extraction of data will complete the analysis within ninety (90) days of
14 the date the warrant is signed, absent further application to this court.
15                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16         14.   Law enforcement has not previously attempted to obtain the evidence sought
17 by this warrant. Consent was not given.
18         II
19         II

20         II

21         II

22         II

23         II
24         II

25         II

26         II

27         II

28         II


                                                 6
     Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.10 Page 10 of 12



 1                                      CONCLUSION
 2        15.   Based on the facts and information set forth above, I submit there is probable
 3 cause to believe that a search of the Target Devices will yield evidence of Defendant's
 4 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
 5 request that the Court issue a warrant authorizing law enforcement to search the item
 6 described in Attachment A and seize the items listed in Attachment B using the above-
 7 described methodology.
 8
 9        I swear the foregoing is true and correct to the best of my knowledge and belief.
10
11
                                           Special Agent Kiersten Deutsch
12
                                           Homeland Security Investigations
13
14         Attested to by the applicant in accordance with the requirements ofF ed. R. Crim.
15 P. 4.1 by telephone on this J/!!aay of      2rf.T ,         2020.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
 Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.11 Page 11 of 12



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

A-1:               Metallic Color Motorola Smartphone
                   Seized as FP&F No. 2020250300058601
                   IMEI: Unknown
                   ("Target Device # 1")




A-2:               Black Google Smartphone
                   IMEI:355116101033889
                   Seized as FP&F No. 2020250300058601
                   ("Target Device #2")




The Target Devices are currently in the possession of Homeland Security Investigations,
located at 2051 North Waterman Avenue, Suite 100, El Centro, CA 92243.
 Case 2:20-mj-09174-RBM Document 1 Filed 05/14/20 PageID.12 Page 12 of 12



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of February 7, up to and including May 7, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
